DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  
Regarding claim 7, “to be positioned on an opposing side opposing side of the breast,” in lines 4-5 should be read as “to be positioned on an opposing side.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “ratchet-type” in claim 2 is a relative term which renders the claim indefinite. The term “ratchet-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of “type” to an otherwise definite expression extends the scope of the expression so as to render the claim indefinite because it is unclear what “type” is intended to convey. See MPEP 2173.05(b)(III)(E). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connection component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doiron (US 7,207,336 B1).
Regarding claim 1, Doiron discloses a breastfeeding assistance device (see Figs. 1, 3, 4, and Abstract) comprising: 
a first support component (22a) (see Figs. 1 and 3),
a second support component (22b) (see Figs. 1 and 3), the first support component (22a) and the second support component (22b) separated by a gap for receiving a portion of a breast (see Figs. 1, 3, 4, 5B, and 5C, and Col. 3 lines 11-14; opposed fingers 22a, 22b are the first and second support components, respectively, and are separated by a gap or opening in the center to receive a portion of a breast, as seen in Figs. 4, 5B, and 5C), and 
a connection component (20) connected to each of the support components (22a, 22b), the connection component (20) configured to control movement of one or both of the support components (22a, 22b) to change a size of the gap (see Fig. 3 and 5B; compression device 20 is a connection component as compression device 20 connects opposed fingers 22a, 22b together and compression device 20 controls the movement of the opposed fingers 22a, 22b to change the size of the gap in the center by moving the fingers 22a, 22b towards and away from each other via handles 24a, 24b, as seen in Fig. 3; see Col. 3 lines 11-26). 
Regarding claim 2, Doiron discloses the invention as discussed in claim 1. Doiron further discloses wherein the connection component (20) is a ratchet-type mechanism (see Col. 3 lines 26-29; fingers 22a, 22b are movable towards and away from each other via compression device 20, which is the connection component, and compression device 20 may be ratchet operated as stated in Col. 3 lines 36-29, thus the connection component may be a ratchet-type mechanism). 
Regarding claim 7, Doiron discloses a breastfeeding assistance device for supporting a breast (see Figs. 1, 3, 4, and Abstract) comprising: 
a first support component (22a) configured to be positioned on a side of the breast (see Figs. 5B, 5C; opposed finger 22a is a first support component and is configured to be positioned on a top side of the breast as seen in Fig. 5B, 5C),
a second support component (22b) configured to be positioned on an opposing side opposing side of the breast (see Figs. 5B, 5C; opposed finger 22b is a second support component and is configured to be positioned on an opposing bottom side of the breast as seen in Fig. 5B, 5C), wherein one or more of the first support component (22a) and the second support component (22b) are configured to move toward each other while preventing movement in the reverse direction (definition of ratchet: a part of a machine that allows movement in one direction only, https://dictionary.cambridge.org/us/dictionary/english/ratchet, thus see Col. 3 lines 26-29; fingers 22a, 22b may be ratchet operated, meaning fingers 22a, 22b may be configured to move toward each other while movement in the other/reverse direction (away from each other) is prevented). 
Regarding claim 8, Doiron discloses the invention as discussed in claim 7. Doiron further discloses wherein one or more of the first support component (22a) and the second support component (22b) are configured to move apart from each other (see Fig. 3 and Col. 3 lines 11-29; as seen in Fig. 3, fingers 22a, 22b are configured to move apart from each other). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doiron in view of Millard et al. (referred to as “Millard”) (US 2014/0259532 A1).
Regarding claim 3, Doiron discloses the invention as discussed in claim 1. 
Doiron does not disclose wherein the connection component comprises a wheel element. 
However, Millard teaches an analogous connection component (100) (hinge mechanism 100 is a clamping device that moves a first support component 102 and second support component 104 towards/away from another and is a ratchet-type mechanism, thus is an analogous device) wherein the connection component (100) comprises a wheel element (120) (see Fig. 3-4; hinge mechanism 100 comprises locking mechanism 120, which is a wheel as it is a circular object and moves axially or revolves along the longitudinal axis A; see [0018]), providing a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the locking and movement of the components so that the components may be separated from each other without the use of both hands at all times. 
Doiron discloses all of the features of the current invention and states that the connection component may be a ratchet mechanism (see Col. 3 lines 26-29 of Doiron), however is silent on the particulars of this ratchet mechanism, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection component that may be ratchet operated as disclosed by Doiron in Col. 3 lines 26-29 with the connection component (100) and to include a wheel element (120) as taught by Millard to have provided an improved breastfeeding assistance device that provides a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the separation between the first and second support components via the ratchet mechanism and so that the components may be separated from each other without the use of both hands at all times.
Regarding claim 4, Doiron in view of Millard discloses the invention as discussed in claim 3. Doiron in view of Millard further discloses wherein the wheel element (120 of Millard) comprises one or more tooth elements (see Fig. 3 of Millard and [0019] of Millard; as previously modified above (see claim 3), locking mechanism 120 of Millard comprises a first engagement structure 134 of Millard which comprises angled teeth located on the distal end of locking mechanism 120 of Millard on the annular surface).
Regarding claim 5, Doiron discloses the invention as discussed in claim 1. 
Doiron does not disclose wherein the connection component comprises a button element. 
However, Millard teaches an analogous connection component (100) (hinge mechanism 100 is a clamping device that moves a first support component 102 and second support component 104 towards/away from another and is a ratchet-type mechanism, thus is an analogous device) wherein the connection component (100) comprises a button element (142) (see Figs. 3-6 and [0023]; hinge mechanism 100 comprises a release post 142, which is a button as a user must put pressure on the head 146 of the release post 142 which urges against the spring bias and can disengage the locking mechanism 120 from the second engagement structure 136 and unlocks their connection so that the first and second components may rotate freely) providing a mechanism that disengages the first and second components from each other so that the first and second components may rotate freely with respect to each other in either direction [0023]. 
Doiron discloses all of the features of the current invention and states that the connection component may be a ratchet mechanism (see Col. 3 lines 26-29 of Doiron), however is silent on the particulars of this ratchet mechanism,and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection component that may be ratchet operated as disclosed by Doiron in Col. 3 lines 26-29 with the connection component (100) and to include a button element (142) as taught by Millard to have provided an improved breastfeeding assistance device that provides a mechanism that disengages the first and second components from each other so that the first and second components may rotate freely with respect to each other in either direction (see [0023]), so that a user may easily unlock the connection component when necessary during use.
Regarding claim 6, Doiron discloses the invention as discussed in claim 1. 
Doiron does not disclose further comprising a pawl element. 
However, Millard teaches an analogous connection component (100) (hinge mechanism 100 is a clamping device that moves a first support component 102 and second support component 104 towards/away from another and is a ratchet-type mechanism, thus is an analogous device) further comprising a pawl element (136) (see Fig. 4; second engagement structure 136 is a pawl element as the second engagement structure 136 is complimentary to the first engagement structure 134 which comprises angled teeth, see [0019], and thus the teeth of the first engagement structure 134 ratchets along the grooves of second engagement structure 136, and thus is a pawl element) providing a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the separation between the first and second support components via the ratchet mechanism and so that the components may be separated from each other without the use of both hands at all times.
Doiron discloses all of the features of the current invention and states that the connection component may be a ratchet mechanism (see Col. 3 lines 26-29 of Doiron), however is silent on the particulars of this ratchet mechanism, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection component that may be ratchet operated as disclosed by Doiron in Col. 3 lines 26-29 with the connection component (100) and to include pawl element (136) as taught by Millard to have provided an improved breastfeeding assistance device that provides a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the separation between the first and second support components via the ratchet mechanism and so that the components may be separated from each other without the use of both hands at all times.
Regarding claim 9, Doiron discloses a breastfeeding assistance device (see Figs. 1, 3, 4, 5B, and Abstract) comprising: 
a first support component (22a) including a first projection portion (30) that extends from a first hub portion (24a) (definition of hub: the central or main part of something where there is most activity, https://dictionary.cambridge.org/us/dictionary/english/hub, thus finger 22a if a first component and tubing 30 shows the first projection portion as the finger 22a is a rod that juts out or projects outward from handle 24a, which is interpreted to be a first hub portion as compression device 20 including handles 24a, 24b are the central or main part of compression device 20, as seen in Fig. 1), 
a second support component (22b) including a second projection portion (30) that extends from a second hub portion (24b) (see definition of hub above; finger 22b is a second component and tubing 30 shows the second projection portion as finger 22b is a rod that juts out or projects outward from handle 24b, which is interpreted to be a second hub portion as compression device 20 including handle 24a, 24b are the central or main part, as seen in Fig. 1). 
Doiron does not disclose the first hub portion including one or more pawl elements, a wheel element comprising one or more tooth elements, wherein the one or more pawl elements is configured to catch against the one or more tooth elements as the first support component and the second support component move toward each other. 
However, Millard teaches an analogous first and second support component (104, 102) (hinge mechanism 100 is a clamping device that moves first support component 104 and second support component 102 towards/away from another and is a ratchet-type mechanism) and an analogous first hub portion (110) (knuckle 110 is interpreted to be a first hub portion as knuckle 110 is part of the central portion of the locking hinge 100, see Fig. 3), the first hub portion (110) including one or more pawl elements (136) (see Figs. 3-4; knuckle 110 includes second engagement structure 136, which is interpreted to be a pawl element as the second engagement structure 136 is complimentary to the first engagement structure 134 which comprises angled teeth, see [0019], and thus the teeth of the first engagement structure 134 ratchets along the grooves of the second engagement structure 136, and therefore is considered a pawl element), a wheel element (120) comprising one or more tooth elements (see [0019] and Figs. 3-4; locking element 120 comprises a first engagement structure 134, which comprises angled teeth located on the distal end of locking mechanism 120 on the annular surface), wherein the one or more pawl elements (136) is configured to catch against the one or more tooth elements as the first support component (104) and the second support component (102) move toward each other (see [0019]-[0020] and Figs. 3-4; the complimentary grooves of the second engagement structure 136 is configured to catch against the angled teeth of the locking hinge 120 as leaves 104, 102 radially move toward each other), providing a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the separation between the first and second support components via the ratchet mechanism and so that the components may be separated from each other without the use of both hands at all times.
Doiron discloses all of the features of the current invention and states that the connection component may be a ratchet mechanism (see Col. 3 lines 26-29 of Doiron), however is silent on the particulars of this ratchet mechanism, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ratchet operated device of Doiron with the ratchet mechanism 100 as taught by Millard and thus would include the first hub portion including one or more pawl elements (136), and a wheel element (120) comprising one or more tooth elements, wherein the one or more pawl element is configured to catch against the one or more tooth elements as the first support component and the second component move toward each other as taught by Millard to have provided an improved breastfeeding assistance device that provides a locking hinge wherein a first support component and a second support component are able to move rotationally relative to each other in one direction, but will be locked against movement in the other direction, depending on the orientation and configuration of the angled teeth of the locking mechanism (see [0021]) to better control the separation between the first and second support components via the ratchet mechanism and so that the components may be separated from each other without the use of both hands at all times.
Regarding claim 10, Doiron in view of Millard discloses the invention as discussed in claim 9. Doiron in view of Millard further discloses a button element (142 of Millard) (see Figs. 3-6 and [0023] of Millard; as previously modified above (see claim 9), hinge mechanism 100 of Millard comprises a release post 142 of Millard, which is a button as a user must put pressure on head 146 of the release post 142 of Millard which urges against the spring bias and can disengage the locking mechanism 120 of Millard from the second engagement structure 136 of Millard and unlocks their connection so that the first and second components 22a, 22b of Doiron may rotate freely). 
Regarding claim 11, Doiron in view of Millard discloses the invention as discussed in claim 10. Doiron in view of Millard further discloses wherein the button element (142 of Millard) further comprises pad element (144 of Millard), wherein the pad element (144 of Millard) is configured to push the wheel element (120 of Millard) such that the pawl element (136 of Millard) does not catch against the tooth element to allow the first support component (22a of Doiron) and the second support component (22b of Doiron) to move apart from each other (see Figs. 3-4 and 7 of Millard; as previously modified above (see claims 9 and 10), release post 142 of Millard comprises body 144 of Millard, which is interpreted to be a pad element as it is a thin piece of material that is flat at the bottom in order to contact and push the distal end of the locking mechanism 120 of Millard such that the second engagement structure 136 of Millard does not catch against the angled teeth of the locking mechanism 120 of Millard to allow the first support component 22a of Doiron and the second support component 22b of Doiron to move apart from each other when pressure is applied onto head 146 of Millard to urge the locking mechanism 120 of Millard in a proximal direction against the spring bias, and the locking mechanism 120 of Millard disengages first engagement structure 134 of Millard from the second engagement structure 136 of Millard to allow free rotation, meaning the support components are able to move apart from each other; see [0023] of Millard). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754